                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                     EASTERN DIVISION AT COLUMBUS

MORTEZA S. HOSSEINIPOUR,

                       Petitioner,                :    Case No. 2:15-cv-2934

       - vs -                                          District Judge James L. Graham
                                                       Magistrate Judge Michael R. Merz

JEFF NOBLE, Warden,
  Richland Correctional Institution
                                                  :
                       Respondent.


                                 OPINION AND ORDER


       This habeas corpus case is before the Court on Petitioner’s Objections (ECF No. 39) to the

Magistrate Judge’s Report and Recommendations (“Report,” ECF No. 33). Having conducted a

de novo review of those portions of the Report to which objection is made, the Court rules as set

forth below.

Grounds One, Three, and Six: Unconstitutionality of the Relevant Statute for Vagueness
and Overbreadth

       The Report analyzes Grounds for Relief One, Three, and Six as claiming that the statute

under which Petitioner was convicted, Ohio Revised Code § 2907.323, is unconstitutionally vague

and overbroad. The Magistrate Judge concluded that the disposition of those claims by the Fifth

District Court of Appeals was not an objectively unreasonable application of the relevant Supreme

Court precedent, Osborne v. Ohio, 495 U.S. 103 (1990) (Report, ECF No. 33, PageID 1221).

Agreeing that Osborne is the relevant precedent, Petitioner nonetheless objects that the Fifth

District’s application of it is objectively unreasonable.


                                                  1
       Ohio Revised Code § 2907.323(A)(1), as relevant here, makes it a crime, among other

things, to “create, direct, produce, or transfer any material or performance that shows [a] minor in

a state of nudity,” with exceptions that are not claimed to be applicable. The Fifth District found

that the convictions here “stemmed from two photographs sent to [Hosseinipour] from a fifteen

year old girl,” one of which depicted her topless and one of which depicted her exposed nipple.

State v. Hosseinipour, 5th Dist. No. 13 CAA 05 0046, 2014-Ohio-1090, ¶ 11 (Mar. 18, 2014),

appellate jurisdiction declined, 139 Ohio St. 3d 1485 (2014). In the Fifth District, Hosseinipour

had argued that, to satisfy the “state of nudity” element as approved in Osborne, the State had to

show that the pictures included a “lewd exhibition of the genitals.” Id. The Fifth District found

that this argument did not comport with the holding in Osborne; rather, the State could show either

a “lewd exhibition” or “a graphic focus on the genitals” under the Supreme Court of Ohio’s

interpretation of the statute, and neither element was vague or overbroad. Id. at ¶ 14 (emphasis

added), quoting Osborne, 495 U.S. at 113.

       The Report concluded

               It is clear from the Fifth District’s findings that the photographs
               which are the basis of Hosseinipour’s conviction do not have a
               graphic focus on the genitals. Instead, they were found to be a “lewd
               exhibition” of a minor in a state of nudity. It is uncontested that the
               person photographed was a minor at the time the photographs were
               taken and that the photographs depict “a female breast with less than
               a full, opaque covering of any portion thereof below the top of the
               nipple.” [State v.]Young [37 Ohio St. 3d 249 (1988)] construed the
               statute to cover this conduct, Osborne held the statute was not
               overbroad, and the Fifth District applied both to deny this claim.

(ECF No. 33, PageID 1221.)

       Hosseinipour objects: “The central argument here, which the R&R seems to miss, is that

the ‘lewd exhibition test’ is too vague to serve as any workable limit.” (Objections, ECF No. 39,

PageID 1250.) The Osborne Court held that this statute, interpreted by the Supreme Court of Ohio

                                                 2
as requiring only a “lewd exhibition” or “graphic focus on the genitals,” is not overbroad, and that

Osborne, along with the general public, had received constitutionally adequate notice that his

conduct was criminal. 495 U.S. at 116. The purport of the vagueness doctrine is that it does not

give citizens sufficient notice of what conduct is being criminalized. Chicago v. Morales, 527

U.S. 41, 56 (1999). The Supreme Court in Osborne held that this very language under which

Hosseinipour was prosecuted does give sufficient notice. 495 U.S. at 116. To prevail in habeas

corpus, Hosseinipour must show that the state courts’ application of Osborne was objectively

unreasonable. He has not done so. It is not enough to show that there are good arguments for why

“lewd exhibition” is unconstitutionally vague. A habeas court is not free to adopt its own

evaluation of a constitutional question. Rather, it may grant relief only if the state courts’

application of Supreme Court precedent is objectively unreasonable. Petitioner’s Objections on

Ground One are OVERRULED.

Ground Two: Insufficient Evidence

       In his Second Ground for Relief, Petitioner argued he was convicted on insufficient

evidence, against the weight of the evidence, and on application of the incorrect legal standard as

to what conduct violates the relevant statute.

       The Report concluded that the manifest weight argument did not state a claim under the

Constitution, and that the insufficient evidence claim was procedurally defaulted because it was

omitted on direct appeal to the Supreme Court of Ohio (Report, ECF No. 33, PageID 1222). As

to the balance of Ground Two, the Report found the argument was essentially the same as in

Ground One, to wit, that the Fifth District had misapplied Osborne. The Report recommended

dismissing this portion of Ground Two on the same basis as Ground One.

                                                 3
       In his Objections, Petitioner acknowledges that a manifest weight argument does not state

a federal constitutional claim (ECF No. 39, PageID 1261).

       As to the Report’s procedural default analysis, the Objections admit that the words

“insufficiency of the evidence” were not used in a separate proposition of law in his Memorandum

in Support of Jurisdiction in the Supreme Court of Ohio. He asserts he can show excusing cause

and prejudice from the fact that the Supreme Court of Ohio has a “strict 15-page limit that

restrict[s] a thorough examination of every issue in the case[.]” (Objections, ECF No. 39, PageID

1266). Petitioner cites no case law accepting this argument, and none is known to the Court. If

that exception to the exhaustion requirement were accepted, a habeas petitioner could bring any

number of issues that had been omitted at the supreme court level because of space limits, thereby

eviscerating the exhaustion requirement.

       In the argument actually made to the Supreme Court of Ohio and repeated in Ground Two,

Petitioner claims that the evidence against him – two photographs of a semi-nude fifteen-year-old

girl – are insufficient to convict because construing them to constitute “lewd exhibition” violates

his right to know what kind of conduct the Ohio criminal law prohibits, the same right to know

protected by the vagueness doctrine. But, as held above with respect to Ground One, Osborne

found that this statute was not void for vagueness.

       Petitioner’s Objections as to Ground Two are OVERRULED.

Grounds Three and Eight: Selective Enforcement

       In his Third and Eighth Grounds for Relief, Petitioner claims that he is the victim of

selective enforcement. The Fifth District Court of Appeals refused to hear this claim on direct

appeal because it had not been raised in the trial court; the Report recommended dismissal on that

                                                 4
basis (ECF No. 33, PageID 1224-31).

       Petitioner objects that the Fifth District did address these claims to some extent (ECF No.

39, PageID 1268). As the Report pointed out, the Fifth District addressed the assignment of error

raising this claim, but only to refuse to address the merits because there was no record on which

to conduct even a plain error review.         (ECF No. 33, PageID 1227-28, quoting State v.

Hosseinipour, 2014-Ohio-1090, at ¶ 30).

       Petitioner asserts the procedural default is excused by the ineffective assistance of trial

counsel in omitting it (Objections, ECF No. 39, PageID 1268). However, as the Report notes,

before a claim of ineffective assistance of trial counsel can be used to excuse a procedural default,

the ineffectiveness claim must itself be properly presented to the state courts (ECF No. 33, PageID

1231, citing Edwards v. Carpenter, 529 U.S. 446 (2000)). The claim of ineffective assistance of

trial counsel for not raising selective enforcement in the trial court has never been presented to the

Ohio courts for adjudication.

       Petitioner also claims his procedural default must be excused because it would be a

“miscarriage of justice” to fail to decide this claim in habeas (Objections, ECF No. 39, PageID

1258). Petitioner cites no authority for this “miscarriage of justice” exception to procedural

default. The Supreme Court has held that “avoid[ing] a miscarriage of justice as defined by our

habeas corpus jurisprudence” requires “a strong showing of actual innocence.” Calderon v.

Thompson, 523 U.S. 538, 557, 558 (1998). Petitioner implicitly recognizes this by claiming “Jane

Doe is not posing provocatively and she is not engaged in a ‘lewd exhibition’ – whatever that

means.” (Objections, ECF No. 39, PageID 1269). On this point the Fifth District found



                                                  5
               We conclude the photographs depict nudity. As to a lewd exhibition,
               the subject is posed; therefore, the photographs are an exhibition.
               The posed partially clothed subject is not in a normally posed
               fashion. The poses are inherently sexual as the subject arched her
               back and fully exposed her breasts. These photographs are similar
               to images portrayed in “Playboy” whose main purpose is to exhibit
               sexual behavior that approaches sexual innuendo.


State v. Hosseinipour, 2014-Ohio-1090, at ¶ 23. It is certainly possible to imagine photographs of

naked children that are not lewd, for example, of refugee children fleeing an active war zone.

Anyone with even a fleeting acquaintance with the magazine that made Hugh Hefner a

multimillionaire knows the difference. Petitioner did not seek a jury determination of whether

these photographs were a lewd exhibition or not. Instead, he pleaded no contest and allowed the

trial judge to decide that question, subject to appeal. Given the double deference required by the

Antiterrorism and Effective Death Penalty Act of 1996, Pub. L. 104-132, 110 Stat. 1214, petitioner

has not made a strong showing of actual innocence.

Grounds Four, Nine, and Ten: Unconstitutional Searches

       In his Fourth, Ninth, and Tenth Grounds for Relief, Petitioner asserts he was convicted on

unconstitutionally seized evidence. The Report accepted Respondent’s position that habeas review

of these claims was barred by Stone v. Powell, 428 U.S. 465 (1976) (ECF No. 33, PageID 1232-

33).

       Having failed to discuss Stone in his Traverse, Petitioner now alleges “Stone v. Powell

concerns an illegal arrest, and not an illegal search.” (Objections, ECF No. 39, PageID 1270). On

the contrary, the holding of Stone is that federal habeas corpus relief is not available to state

prisoners who allege they were convicted on illegally seized evidence if they were given a full and


                                                6
fair opportunity to litigate that question in the state courts. 428 U.S. at 495.

       Petitioner cites Machacek v. Hofbauer (Objections, ECF No. 39, citing 213 F.3d 947, 952

(6th Cir. 2000)). The Machacek court followed Riley v. Gray. 213 F.3d at 952 (citing 674 F.2d

522 (6th Cir. 1982)). In Riley, the Sixth Circuit concluded Stone requires the district court to

determine whether state procedure in the abstract provides a full and fair opportunity to litigate,

and Ohio procedure does. 674 F.2d at 526. The district court must also decide if a Petitioner’s

presentation of claim was frustrated because of a failure of the state mechanism. Applying Stone

and Riley, the Report concluded Hosseinipour’s Fourth Amendment claims were not cognizable

in habeas (ECF No. 33, PageID 1232-33.)

       Petitioner urges this Court to adopt a “narrower interpretation of Stone” in line with

Gamble v. Oklahoma (Objections, ECF No. 39, PageID 1270-71, quoting 583 F. 2d 1161, 1165

(10th Cir. 1978)). Gamble is prior to both Riley and Mahacek, so it was available to the Sixth

Circuit should that court have chosen to follow it. In Good v. Berghuis, 729 F.3d 636, 639-40 (6th

Cir. 2013), the Sixth Circuit flatly rejected the requirement for an evidentiary hearing that the

Gamble court had recognized. This Court is of course bound by Sixth Circuit precedent.

Petitioner’s Objections on Grounds Four, Nine, and Ten are OVERRULED.

Ground Five: Sentence Imposed in Disregard of Presentence Investigation Report

       In his Fifth Ground for Relief, Petitioner asserted his sentence was unreasonable and

disproportional to the offense of conviction. The Report recommended that this claim be dismissed

as procedurally defaulted because it had not been fairly presented to the state courts (ECF No. 33,

PageID 1235).

       Petitioner objects to this application of the fair presentation requirement, claiming he made

                                                  7
the same argument he makes here to the Fifth District (Objections, ECF No. 39, PageID 1271-72,

citing Appellant’s Brief, State Court Record ECF No. 11-1, Ex. 30, PageID 413).

       Petitioner’s entire argument on his Fifth Assignment of Error reads:

               5. The trial court erred to the prejudice of Defendant by sentencing
               the defendant to 2 years on each F3, completely ignoring the P.S.I.
               This sentence violated Defendant's rights under the Fifth, Sixth,
               Eighth and Fourteenth Amendments to the U.S. Constitution and
               Article I, §§1, 5, 9, 10, 16 and 20 of the Ohio Constitution.

               The court in this matter completely ignored the P.S.I. The sentence
               was unreasonable and not proportional to the offense. There is no
               evidence of violence. Defendant has no criminal record. He has
               been a professional for 35 years. The circumstances of the offense
               are not likely to reoccur.

(Appellant’s Brief, State Court Record ECF No. 11-1, Ex. 30, PageID 413). There is no citation

of any federal case law or state case law applying federal constitutional principles. Simply listing

the Amendments to the United States Constitution under which one is making a claim is not

sufficient. The Report quotes Riggins v. McGinnis, 50 F.3d 492, 494 (7th Cir. 1995), for the

proposition that “A lawyer need not develop a constitutional argument at length, but he must make

one; the words ‘due process’ are not an argument.” (ECF No. 33, PageID 1235.) The Court agrees

and OVERRULES Petitioner’s Objections as to the Fifth Ground for Relief.

Ground Seven: Overbreadth

       In his Seventh Ground for Relief, Petitioner claims the statute under which he was

convicted is overbroad and therefore violates the First Amendment. The Report concluded this

claim was adequately dealt with under Ground One above and recommended dismissal on the

same basis (ECF No. 33, PageID 1235). The Objections to the Report on this Ground for Relief

merely incorporate by reference the arguments made as to Ground One.

       For the reasons given above as to Ground One, Petitioner’s Objections as to Ground Seven


                                                 8
are OVERRULED.

Ground Eleven: Merger of Allied Offenses

       In his Eleventh Ground for Relief, Petitioner asserts that his conviction on both of the

counts to which he pleaded no contest violates his rights under the Double Jeopardy Clause. The

Report recommended dismissal for lack of fair presentation, noting Petitioner had not mentioned

either the Double Jeopardy Clause or Ohio Revised Code § 2941.25 on direct appeal (ECF No. 33,

PageID 1236).

       In his Objections, Hosseinipour does not dispute the factual accuracy of the Report on this

point. Instead, he claims he raised this claim in his Motion to Merge (Objections, ECF No. 39,

PageID 1273, citing Motion to Merge, State Court Record, ECF No. 11-1, Ex. 24, PageID 248-49,

251-52). The document cited, however, is a trial court motion. Petitioner offers no showing that

this claim was carried forward on direct appeal. Raising a claim in a state trial court is not

sufficient to preserve it for habeas review; the claim must be fairly presented at every stage of the

state appellate process. Wagner v. Smith, 581 F.3d 410, 418 (6th Cir. 2009). The Report is correct

in finding this claim procedurally defaulted.

       Petitioner argues the procedural default is excused by his appellate attorney’s

ineffectiveness in not including the claim. Ineffective assistance of appellate counsel can excuse

procedural default on appeal, but the claim of ineffective assistance of appellate counsel must first

be properly submitted to the state courts. Edwards v. Carpenter, 529 U.S. 446 (2000). The sole

method for presenting an ineffective assistance of appellate counsel claim to the Ohio courts is

through an application for reopening under Ohio R. App. P. 26(B) and no such application has

ever been made in this case. Petitioner’s objections on Ground Eleven are OVERRULED.




                                                 9
Objections to Conclusion

       Petitioner’s objects generally to the Report’s conclusions and asks the Court to at least

grant a certificate of appealability (ECF No. 39, PageID 1274). However, Petitioner offers no

showing that reasonable jurists would disagree with the Report’s conclusions, which is the test for

granting a certificate of appealability.

Conclusion

       Petitioner’s Objections to the Report are OVERRULED and the Report (ECF No. 33) is

ADOPTED. The Petition is DISMISSED WITH PREJUDICE and the Clerk will enter judgment

to that effect, terminating this case on the docket. Because reasonable jurists would not disagree

with this conclusion, Petitioner is denied a certificate of appealability and the Court hereby certifies

to the Sixth Circuit that any appeal would be objectively frivolous and therefore should not be

permitted to proceed in forma pauperis.



Date: March 11, 2019.

                                                               ____s/James L. Graham_________
                                                               James L. Graham
                                                               United States District Judge




                                                  10
